Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed February 16, 2022, claims 5 and 15 are cancelled and claims 1, 6, 11 and 16 are amended.

2. Applicant argued that, see pages 11 paragraph 3 – page 13, filed February 16, 2022 with respect to claims 1, 11 and 21, “…However, Yi does not mention first routing layer and adding first routing header to a second protocol data unit (PDU) at the first routing layer, as would be required to meet Applicant's claimed feature. Therefore, even if the combination of Yun, Lindoff and Yi is assumed to be proper, the combination fails to teach every element of the claimed invention. Specifically, the combination fails to teach the claimed "wherein a first routing layer is configured in the first terminal device, and the first routing layer is located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device; and before the transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, the method further comprises: adding, by the first terminal device, a first routing header to a second protocol data unit (PDU) at the first routing layer, wherein the second PDU is a PDU of the second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet". Accordingly, Applicant respectfully traverses, and requests reconsideration of, this rejection based on Yun, Lindoff and Yi. As a result, Applicant respectfully submits that independent claims 1 and 11 are patentable over Yun, Lindoff and Yi. As claims 2-4, and 6-10 depend from independent claim 1, claims 12- 14, and 16-20 depend from independent claim 11, Applicant respectfully submits that claims 2-4, 6-10, 12-14, and 16-20 are likewise patentable over Yun, Lindoff and Yi. Accordingly, for at least the reasons set forth above, Applicant respectfully requests that the §103 rejections of claims 1-4, 6-14, and 16-20 be withdrawn.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
Regarding claim 1, Yi clearly teaches, wherein a first routing layer is configured in the first terminal device, and the first routing layer is located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device; and before the transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, the method further comprises: adding, by the first terminal device, a first routing header to a second protocol data unit (PDU) at the first routing layer, wherein the second PDU is a PDU of the second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet (see Fig.3, para. 0040-0046, 0071-0099, at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which an WLAN-RLC entity belongs from the wireless LAN layer, the LWAAP entity reassembles the corresponding LWAAP SDU and delivers it to the WLAN-RLC entity. When the LWAAP entity reassembles the corresponding LWAAP SDU, the LWAAP entity identifying the WLAN-RLC entity to which the LWAAP PDU is to be delivered based on the identifier in the LWAAP PDU, and generates a LWAAP SDU by without including a LWAAP header from the LWAAP PDU, as shown in Fig.3 and per para. 0040,  The control plane refers to a path used for transmitting control messages used for managing a call between the UE and the E-UTRAN. The user plane refers to a path used for transmitting data generated in an application layer, e.g., voice data or Internet packet data, and para. 0043, a radio resource control (RRC) layer located at the bottom of a third layer is defined only in the control plane. The RRC layer controls logical channels, transport channels, and physical channels in relation to configuration, re-configuration, and release of radio bearers (RBs). An RB refers to a service that the second layer provides for data transmission between the UE and the E-UTRAN, the RRC layer of the UE and the RRC layer of the E-UTRAN exchange RRC messages with each other, also per para. 0082-0086,  at the UE, when an LWAAP entity receives an LWAAP PDU including the identifier identifying a radio bearer to which a PDCP entity belongs from the wireless LAN entity, the LWAAP entity reassembles the corresponding LWAAP SDU entity identifying the PDCP entity to which the LWAAP PDU is to be delivered based on the identifier in the LWAAP PDU, and generates a LWAAP SDU, the LWAAP entity uniquely identifies a PDCP entity, the identifier is included in the LWAAP header and, the LWAAP PDU is a LWAAP data PDU, clearly teaches adding, by the first terminal device, a first routing header to a second protocol data unit (PDU) at the first routing layer, wherein the second PDU is a PDU of the second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet). 

Under the broadest reasonable interpretation, the combination of the systems as disclose by Yun, Lindoff and Yi reads on , “A communication method, comprising: transmitting, by a first terminal device, a first data packet to a second terminal device through a first interface, wherein the first interface is a communications interface for direct communication between the first terminal device and the second terminal device in a new radio (NR) standard; and transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, wherein the second interface is any one of the following interfaces: a communications interface for communication between the first terminal device and an NR network device, the communications interface for direct communication between the first terminal device and the second terminal device in the NR standard, and a communications interface for direct communication between the first terminal device and the relay terminal device in the NR standard;  wherein a first routing layer is configured in the first terminal device, and the first routing layer is located between a packet data convergence protocol (PDCP) layer of the first terminal device and a radio link control (RLC) protocol layer of the first terminal device; and before the transmitting, by the first terminal device, a second data packet to the second terminal device through a second interface, the method further comprises: adding, by the first terminal device, a first routing header to a second protocol data unit (PDU) at the first routing layer, wherein the second PDU is a PDU of the second data packet at the PDCP layer of the first terminal device, and the first routing header is used to indicate a path for transmitting the second data packet”, as recites in the claim.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469